NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/08/2021.  In applicant’s amendments claims 6-14, 21, 13, and 31-53 are cancelled, claims 1-3, 15-6, 22, and 24 were amended, and new claims 54-57 were added.  
Claims 1-5, 15-20, 22-30, and 54-57 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 02/08/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record US 5184992 A (Banks) fails to teach or render obvious the weight lifting machine in combination with all of the elements and structural and functional relationships as claimed and further including where the locking member is moveably by pivoting between the locking position and the released position.
The prior art of record teaches the pins within the holes 128 which do not pivot; likewise hook 124 which does pivot does not disengage with the carriage when in the released state and reversing the connection such that the hook was on the frame and the pin was on the carriage would be based on improper hindsight and would break the device as the hook would not be held in place by sleeve 294 and bar portion 26".
Regarding Independent Claim 15, the prior art of record US 4795149 A (Pearson) fails to teach or render obvious the weight lifting machine in combination with all of the elements and 
Pearson does not disclose or suggest a cable system attached to the carriage and modification of a cable system would break the function of the rails 26 and roller assembly allowing for movement of the carriage forward and rearward relative to the frame.
Regarding Independent Claim 24, the prior art of record US 4795149 A (Pearson) fails to teach or render obvious the weight lifting machine in combination with all of the elements and structural and functional relationships as claimed and further a cable system comprising a cable operably connected to the user-engaging device and the carriage, such that movement of the user-engaging device by the user during the exercise moves the carriage vertically along the track via the cable system.
Pearson does not disclose or suggest a cable system attached to the carriage and modification of a cable system would break the function of the rails 26 and roller assembly allowing for movement of the carriage forward and rearward relative to the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784